

117 HR 4988 IH: To amend the Congressional Budget Act of 1974 to establish that reconciliation directives in a budget resolution may not cause a net increase in the deficit for the period of fiscal years covered by that resolution.
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4988IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mr. Case introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget Act of 1974 to establish that reconciliation directives in a budget resolution may not cause a net increase in the deficit for the period of fiscal years covered by that resolution.1.Increase in deficit prohibited under reconciliation directivesSection 310(a) of the Congressional Budget Act of 1974 is amended—(1)in paragraph (3) by striking or at the end;(2)in paragraph (4) by striking the period at the end and inserting ; or; and(3)by adding the following new paragraph at the end:(5)not specify in paragraphs (1) and (2), when taken together, amounts that would have the effect of increasing the deficit for the period of fiscal years covered by such resolution..